Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                                 11/10/16

No. 16-BG-812

IN RE: LARRY D. HUNT,
                       Respondent.
Bar Registration No. 464929                              DDN: 137-16

BEFORE:       McLeese, Associate Judge, and Belson and Farrell, Senior Judges.

                                      ORDER
                             (FILED - November 10, 2016)

       On consideration of the certified order suspending respondent from the
practice of law in the state of Maryland for a period of sixty days, this court’s
August 26, 2016, order suspending respondent pending further action of the court
and directing him to show cause why he should not be suspended for a period of
sixty days as reciprocal discipline, the statement of respondent asking that the court
not suspend him, the statement of Disciplinary Counsel regarding reciprocal
discipline, and respondent’s D.C. Bar R. XI, §14 (g) affidavit filed on September
22, 2016, it is

       ORDERED that Larry D. Hunt is hereby suspended from the practice of law
in the District of Columbia for a period of sixty days, nunc pro tunc to September
22, 2016.

                                     PER CURIAM